Citation Nr: 0706129	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for bilateral hearing loss, 
evaluating it at zero percent.  The RO issued a notice of the 
decision in July 2004, and the veteran timely filed a Notice 
of Disagreement (NOD) in April 2005.  Subsequently, in June 
2005 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in September 2005.  

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, at his Travel Board hearing, the 
veteran testified that he had used hearing aids for 
approximately three to four years and that he had consulted 
with a variety of doctors about his hearing loss during this 
time.  Hearing Transcript at 4, 5.  He further indicated, 
through his accredited representative, that he desired 
another hearing examination and that he continued to struggle 
with his hearing loss.  Hearing Transcript at 5, 6.  The most 
recent audiological examination occurred approximately 18 
months ago in August 2005 and that evaluation was thorough in 
nature.  However, given the veteran's recent testimony 
regarding an increase in his bilateral hearing deficit, the 
Board determines that another, more up-to-date audiological 
examination is warranted.        

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2. The veteran must be afforded a VA audiological
        examination for the purpose of determining the 
current 
        severity of his bilateral hearing loss.  The 
audiological 
        examination must conform with the testing 
requirements 
        enunciated in 38 C.F.R. § 4.85, to include (a) 
conducting 
        of the test by a state-licensed audiologist; (b) 
performance 
        of a controlled speech discrimination test 
(Maryland CNC); 
        and (c) performance of a puretone audiometry test.  
All tests 
        are to be performed without the use of hearing 
aids.    
        
        If possible the audiological examination should be 
provided
        at the Brick Clinic in New Jersey.

3. Then, after completion of any other notice or 
development 
indicated by the state of the record, with 
consideration 
of all evidence added to the record subsequent to 
the 
last SSOC, the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC and
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006)




